United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-3422
                                  ___________

Raouf G. Haddad,                       *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
Hertz Corporation,                     *
                                       * [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                            Submitted: April 20, 2009
                               Filed: April 23, 2009
                                ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Raouf G. Haddad appeals the district court’s1 adverse grant of summary
judgment in his employment-discrimination suit against his former employer, Hertz
Corporation. Having carefully reviewed the record and considered Haddad’s
arguments, we find no basis for reversal. See Gordon v. Shafer Contracting Co., 469
F.3d 1191, 1194 (8th Cir. 2006) (de novo standard of review). Accordingly, we
affirm. See 8th Cir. R. 47B.



      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.